Citation Nr: 1455217	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  06-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for chronic adjustment disorder with anxiety and depression (also claimed as posttraumatic stress disorder (PTSD)).

2. Entitlement to service connection for a bilateral plantar fasciitis, flat feet.  

3. Entitlement to service connection for recurrent back pain with bulging discs.

4. Entitlement to an initial rating in excess of 10 percent for patellofemoral chondrosis of the right knee.

5. Entitlement to an initial rating in excess of 10 percent for patellofemoral chondrosis of the left knee.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1999 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for patellofemoral chondrosis of the right and left knees, and assigned a 10 percent rating for each, effective from March 18, 2004.  In January 2011, jurisdiction was transferred to the Montgomery, Alabama RO.  This matter further comes before the Board from a September 2011 rating decision in which the Montgomery RO denied service connection for chronic adjustment disorder with anxiety and depression (also claimed as PTSD).  Finally, this matter comes before the Board from a February 2012 rating decision in which the RO denied service connection for recurrent back pain with bulging discs.

The record reflects that the Veteran initially requested, but then cancelled, a videoconference hearing that was scheduled for May 2014.

The issues of entitlement to higher initial ratings for patellofemoral chondrosis of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether he has an adjustment disorder with anxiety that had an onset in or is causally related to his active military service. 

2. Resolving all reasonable doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether he has bilateral plantar fasciitis and flat feet that had an onset in or is causally related to his active military service. 

3. Resolving all reasonable doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether he has lumbar spine osteoarthritis and a L5 disk bulge that had an onset in or is causally related to his active military service. 


CONCLUSIONS OF LAW

1. Giving the benefit of the doubt to the Veteran, adjustment disorder with anxiety was incurred in active service. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Giving the benefit of the doubt to the Veteran, bilateral plantar fasciitis and flat feet were incurred in active service. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3. Giving the benefit of the doubt to the Veteran, lumbar spine osteoarthritis and L5 disk bulge were incurred in active service. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Factual Background

Service treatment records (STRs) show that on the Veteran's enlistment examination in February 1999, a clinical evaluation of the feet revealed pes cavus, mild, asymptomatic.  In May 2003, he was seen for complaints of knee pain, and examination at that time showed bilateral genu valgus and pes planus, and he was to be issued shoe inserts (arch supports).  In November 2003, he was seen for bilateral knee pain, and physical examination showed his gait was remarkable for in toeing and being slightly antalgic on the left.  It was noted that his past surgical history included calcaneal osteotomy at age 5 for an intoeing procedure, which may have been a cavus foot.  At that time, the Veteran reported he had his current gait pattern basically his entire life.  On separation examination in March 2004, clinical evaluation of the feet was normal and the Veteran was found to have a normal arch.  

VA treatment records revealed that the Veteran underwent a lumbar MRI in March 2008 which showed degenerative disc disease at L4-L5 and L5-S1 levels, with L4-L5 left paracentral disc protrusion with high intensity zone, consistent with an annular fissure.  He underwent an x-ray of the lumbar spine in October 2009 which showed no radiographic evidence of acute osseous abnormality.  In September 2010, it was noted that the Veteran had low back pain and that an MRI found an area on the left side with nerve impingement and arthritis.  It was noted that he had flat feet/plantar fasciitis that were treated with custom inserts.  It was also noted that he had post-traumatic stress, that he served during Iraqi Freedom, and that he had bad dreams which were service-related, flashbacks with certain triggers, avoidance behaviors, hypervigilance, and associated anxiety.  His symptoms had begun after his return from the (Southwest Asia) theater and had worsened with time.  

In a letter dated in September 2010, J. M., a VA physician of internal medicine, noted that the Veteran continued to have symptoms from acquired flat foot/plantar fasciitis, and had pain with activity and more pronounced pain immediately after a period of rest.  Examination revealed the plantar arch was tender, there was spasm of the foot/arch and calluses of the feet, his feet were turned medially, and there was contraction of the plantar fascia.  It was noted that his problems persisted despite custom inserts.  It was also noted that his MOS during service required extensive physical activity, that his problem began while on activity duty, and that it was more likely than not service connected.  The VA physician also noted that the Veteran's gait and lower extremity function were significantly impaired by drop foot and lower extremity spasms bilaterally, and that this problem began in his mid-20s and had been progressive and resulted in an abnormal gait pattern and pain in the lower extremity.  It was noted that the Veteran's physical endurance and function had declined and the condition had progressed.  Examination revealed spasm of the lower extremity muscles, inward/medial rotation of the feet, and a downward angle to the toes.  The VA physician noted that this varus deformity only partially corrected with therapy and that the symptoms persisted despite therapy.

Further, it was noted that the Veteran's low back pain had been an ongoing source of pain and difficulty, and that this problem began during his time in service and continued to cause him symptoms today.  The VA physician noted that an MRI of the lumbar spine showed osteoarthritis and an L5 disk bulge.  The VA physician opined that the Veteran's low back pain, disk bulge, joint pain, and arthritis in this region were all more likely than not service-related, and found that the problem began as a young man while performing a physical job on active duty.  Finally, the VA physician indicated that the Veteran exhibited classic symptoms of PTSD, and that after returning from deployment in Southeast Asia, he began having bad dreams of service, flashbacks after certain triggering events, anxiety/irritability, hypervigilance, and avoidance behaviors.  The VA physician concluded that the Veteran's symptoms began after returning from the combat theater and were "directly related to his service and [were] more likely than not service related. 

In a statement received in November 2010, the Veteran reported that his "bilateral plantar fasciitis/flat foot" had been an ongoing issue both on active duty and in the time since separation.  He indicated that during active duty he was issued insoles by physical therapy staff to aid his "fallen arches".  He also contended that given his occupation in the Navy of heavy construction and the rigorous demands on the body, this caused tremendous damage and "wear and tear" of the heels and soles of his feet.  He also reported that his recurrent back pain and "bulged discs" had been a result of his work as a builder in the military.  He claimed that he acted as a carpenter in the heavy construction field, and that carrying large amounts of tools and heavy supplies, be it lumbar or ironworks, took an immense toll on the human body and delicate structure of the spine and skeletal structure.  He contended that carrying the tools of his trade and wearing the uniform including heavy body armor and weapons caused numerous bulged discs and further trauma to his back, which caused daily pain and severely limited his day to day activities.  Finally, the Veteran contended his PTSD resulted from his overall time in service and his deployment to Kuwait from September 2002 to March 2004.  He claimed he was trained in the combat oriented construction battalions (CB's or Seabees), and that he developed a keen sense of situation awareness.  He also reported experiencing hypervigilance, flashbacks, and nightmares, and described his experiences in Kuwait in service, and reported he was in constant unknown fear of personal danger.  

In a statement received in November 2010, the Veteran's spouse, K.V., contended that the Veteran's period of active service affected his mind and body, including that the Veteran was no longer the calm and easy going person she knew, and was extremely aware of his surroundings and startled easily, and that his back pain had become a severe problem and interfered with his life, including holding his child and doing projects around the house.   

In a statement dated in May 2011, the Veteran reported that regarding his claim for chronic adjustment disorder, he was a nurse at a VA primary care clinic and that "given [his] service connected medical issues" he walked with a severe limp and spastic gait and was often asked at work why he had a limp.  He contended that his gait abnormality and difficulty with ambulation not only affected his work, but his home life as well, claiming that he often stumbled or fell, and that it made it difficult for him to do even simple tasks at home and around town.  

On a VA DBQ (disability benefits questionnaire) initial PTSD examination in August 2011, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The current diagnosis was listed as adjustment disorder with anxiety and depression, and it was noted that the Veteran had some symptoms of PTSD but did not meet all the criteria.  The examiner noted that the Veteran was anxious and had some social problems, but excelled at his chosen occupation of nursing.  It was also noted that the Veteran's symptoms were not serious enough to warrant a diagnosis of PTSD, and that the diagnosis of adjustment disorder was appropriate both for situations in which the response to an extreme stressor does not meet the criteria for PTSD or another specific mental disorder and for situations in which the symptom pattern of PTSD occurs in response to a stressor that is not extreme.  The examiner noted that the claims folder was reviewed and there was evidence of the Veteran complaining of mild symptoms, but not all the criteria were met.  It was also noted that the Veteran had sent email messages as he worked for VA, and that these messages contained examples of his current symptoms and how he related them to his stressors in Kuwait. The examiner opined that "the Veteran has made a caser (sic) of mild symptoms of stress such as those described in DSM under Adjustment Disorder with Anxiety".  The Veteran reported that he served as a "CB" builder in Kuwait, and never saw action, but was told that there were terrorists in the area.  He also reported he served in security and had several incidents of fear moving from site to site, but no hostile fire.  The examiner found that the Veteran's stressor (service in CB's in Kuwait) was not adequate to support a diagnosis of PTSD but was related to a fear of hostile military or terrorist activity.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.

On a VA DBQ back condition examination in January 2012, the Veteran reported that some period following his leaving active duty in March 2004, he began experiencing low back pain, and that he first sought attention for this problem at the San Diego VA in 2007 when he underwent several tests including an MRI and received epidurals and medication.  An x-ray of the lumbosacral spine revealed a normal lumbar lordotic curve, all disk spaces were well maintained, and all vertebral bodies were of normal height without any osteophyte or spur formation noted.  The impression was normal x-ray lumbosacral spine.  The diagnosis was chronic low back pain, and the examiner opined that after reviewing the Veteran's claims folder, there was inadequate documentation in the file to relate the Veteran's current low back condition to service.  The examiner also opined that it was less likely as not that the Veteran's current low back condition was caused by, resulted from, or was permanently aggravated by service. 

On a VA DBQ mental disorders examination in September 2013, the diagnosis was anxiety disorder, with the only associated symptoms listed as anxiety and disturbances of mood and motivation.  The examiner acknowledged that Veteran's report of serving with the CB's in Kuwait, building an airport runway, and never seeing action, but being told over and over that there were terrorists in the area.  However, while the Veteran reported these warnings and alarms were stressors, the examiner indicated that while such warnings may have caused understandable concern, they did not meet the criteria for a traumatic event according to DSM-IV-TR.  The examiner also indicated that current medical records noted areas of family and financial difficulties as causing the Veteran's current anxiety.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

The Veteran contends that his bilateral plantar fasciitis and flat feet have been an ongoing issue since service, and that he was issued insoles by the physical therapy staff, during service, for his fallen arches.  He claims that given his occupation in the Navy involved heavy construction and the physical fitness program which put rigorous demands on the body, this caused tremendous damage and "wear and tear" of the heels and soles of his feet.   He also contends that his recurrent back pain (bulged discs) were a result of his occupation in service, in which he worked as a builder and carpenter in the heavy construction field.  He claims that carrying large amounts of tools and heavy supplies, as well as wearing heavy body armor and numerous weapons as part of his uniform, also took a toll on his body and his spine and caused numerous bulged discs and further trauma to the back.  Finally, he claims that he has PTSD as a result of his overall time in service and his deployment to Kuwait from September 2002 to March 2003.  He claimed that being trained in the combat-oriented Construction Battalions (CBs or Seabees), he developed a keen sense of situational awareness, and that while in Kuwait, they were in a constant elevated state of not knowing what was around the corner or what was going to happen next, and constant unknown and fear of personal danger, and that this left him in a state of anxiety.

With regard to a current disability, the Board notes that the competent medical evidence of record shows that the Veteran has been shown to have plantar fasciitis, flat feet, adjustment disorder with anxiety, lumbar spine osteoarthritis, and L5 disk bulge.  Although the most recent VA examination in 2013 did not show that the Veteran currently had a low back disability, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, for purposes of this decision, the Veteran is considered to have a current low back disability.

What is needed in this case is competent medical evidence linking the Veteran's plantar fasciitis, flat feet, psychiatric disorder, and/or low back disorder, to active service.  In that regard, the Board notes that there are medical opinions both for and against the Veteran's service connection claims.  The opinions "for" the Veteran's claims includes a letter from a VA physician, J.M., which basically provided opinions linking the Veterans acquired flat feet/plantar fasciitis to service, as well as linking his low back pain, disc bulge, and osteoarthritis to service.  Also, the VA physician opined that the Veteran exhibited classic symptoms of PTSD which began after he returned from the combat theater which were related to his service.  Further, on the VA DBQ examination in 2011, while the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and his symptoms were not serious enough to warrant a diagnosis of PTSD, the examiner found that the Veteran did have adjustment disorder with anxiety and depression, which was appropriate for situations in which the symptom pattern of PTSD occurs in response to a stressor that is not extreme.  It was also noted that the Veteran had sent email messages with examples of his current symptoms and how he related them to his stressors in Kuwait, and the VA examiner found that the Veteran's stressor (service in CB's in Kuwait) was not adequate to support a diagnosis of PTSD but was related to a fear of hostile military or terrorist activity.  

On the other hand, VA DBQ examiners in January 2012 and September 2013 have basically provided medical opinions to the contrary, finding that the Veterans current low back condition was less likely than not related to service and that the Veteran did not meet the full criteria for a diagnosis of PTSD, and also that his report of being warned that there were terrorists in the area in Kuwait that he worked did not meet the criteria for a traumatic event according to DSM-IV-TR.  The Board finds that positive medical opinions rendered by the VA physician, J.M., are definitive, with supporting rationale, and are based on the record as well as the Veteran's account of his occupational duties during active service.  

On the other hand, the VA examinations in 2011 and 2013, regarding a psychiatric disorder, are somewhat problematic because while the examiner focused on the fact that the Veteran did not meet the criteria for a diagnosis of PTSD or the criteria for experiencing a traumatic event, the examiner also seemed to acknowledge that the Veteran's symptoms related to his current diagnoses of adjustment disorder with anxiety were related to his reported in-service stressor (being warned that there were terrorists near where he worked in Kuwait).  Moreover, the VA examiner's opinion in 2012, regarding the Veteran's back, while finding that a current low back condition was not related to service, based this on a finding that there was inadequate documentation of such a relationship, but did not elaborate further to explain the rationale behind the opinion.  The Board also notes that the Veteran's statements provide sufficient evidence that he experienced back and feet symptoms, as well as anxiety, during and after his active service. 

Considering the totality of the evidence, to include the opinions of the VA physician, J.M., as well as the Veteran's competent and credible statements regarding the circumstances of his service as well as his symptoms during and since service, the Board finds that the competent evidence is at a minimum in equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the claims of service connection for adjustment disorder with anxiety, for bilateral plantar fasciitis and flat feet, and for lumbar spine osteoarthritis and L5 disk bulge are granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for adjustment disorder with anxiety is granted.

Service connection for bilateral plantar fasciitis and flat feet is granted.  

Service connection for lumbar spine osteoarthritis and a L5 disk bulge is granted.


REMAND

The Veteran contends he should be entitled to higher initial ratings for his service-connected bilateral patellofemoral chondrosis of each knee.  In light of inconsistencies in the most recent VA examination in 2013, as well as potentially missing VA treatment records, the Board finds that a remand is necessary.

By way of history, the Board notes that STRs show that the Veteran complained of bilateral knee pain in service, with no specific known injury.  He reported the onset of knee pain was in 2001 and that symptoms slowly progressed.  In November 2003, a physical examination showed that the Veteran's gait was remarkable for intoeing gait on the left and slightly antalgic on the left.  He reported having his current gait pattern for basically his entire life.  The assessments in service were varied, and included patellofemoral chondrosis, bilateral knees; severe patellofemoral pain syndrome secondary to genu valgus; and abnormal patellar tracking with genu valgus deformity.  

In a statement dated in February 2009, the VA physician, J.M., indicated that the Veteran's knee symptoms had progressively worsened, and that he was experiencing daily, constant pain, and flare-ups each week, and also a decline in his functional status including restrictions at work and decreased activities at home.  It was also noted that his pain and decline in function had persisted despite medication trials, ice/heat, a TENS unit, physical therapy, knee bracing, and steroid injections.  Physical examination of the knees showed pain with motion and muscular spasms, and x-rays showed joint effusions.  

On a VA examination in December 2009, the Veteran complained of knee pain, flare-ups, and difficulty with stairs.  Range of motion of each knee was from 0 to 120 degrees, with pain.  While there was no weakness or fatigue noted, he did need help getting up from a squatting position.  

On a VA DBQ examination in September 2013, testing revealed that right and left knee ranges of motion were from 0 to 120 degrees, with no objective evidence of painful motion, and no additional loss of motion after 3 repetitions.  It was noted, however, that the Veteran did have functional loss and/or functional impairment of the knees including pain on movement, and tenderness on palpation of the knees.  Muscle strength was normal in both knees, and there was no instability, subluxation, or dislocation of either knee.  It was also noted that he had a spastic gait with right foot drop from an undiagnosed neurologic disorder, and used a cane for instability secondary to the non-service-connected neurologic disorder. 

The Board notes that on the VA examination in 2013, the examiner indicated there was no objective evidence of painful motion, but then also noted "pain on movement".  Another VA examination is warranted to clarify this inconsistency.  Moreover, medical clarification or explanation is needed as to the relationship between the Veteran's service-connected knee disabilities and his documented gait impairment.  While the VA examiner concludes that the Veteran's gait impairment, right foot drop, and instability necessitating use of a cane are related to an undiagnosed neurologic disorder, the record reflects that the Veteran has had gait impairment since active service (and by his own report had at least some level of gait impairment prior to service).  However, it is unclear to what extent the Veteran's service-connected bilateral knee disability impacts or is related to his gait impairment and instability.  Thus, additional medical clarification is needed.

Finally, although VA treatment records have been obtained through 2010, it appears that since then the Veteran has received treatment at VA facilities.  Records generated by VA facilities that may impact a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such VA records could be relevant to the Veteran's claim(s) on remand, current VA treatment records should be obtained.  38 U.S.C.A. § 5103A(b),(c). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA (or private) treatment for his knees.  Attempt to obtain any such records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an examination to determine the nature and extent of the service-connected right and left knee patellofemoral chondrosis.  The examiner should review the claims folder in conjunction with the examination and note that such review was accomplished. All necessary tests and studies should be conducted.  

The examiner should fully describe the disability symptoms and impairment of the Veteran's right and left knees, and specifically note the presence or absence of instability and/or subluxation of the knees, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the right and/or left knee are used repeatedly. The examiner should also address the relationship, if any, between the service-connected patellofemoral chondrosis and the findings of gait impairment, right foot drop, and instability necessitating the use of a cane.  

The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so.
 
3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


